


TWELFTH SUPPLEMENTAL INDENTURE
This Twelfth Supplemental Indenture (this “Supplemental Indenture”), dated as of
August 10, 2015, is by and among Energy Transfer Partners, L.P., a Delaware
limited partnership (“ETP”), as successor entity under each of the Indentures
referred to below (in such capacity, the “Successor Entity”), Regency Energy
Finance Corp., a Delaware corporation (“Regency Finance”), and U.S. Bank
National Association, as trustee (the “Trustee”).
WITNESSETH
WHEREAS, Regency Energy Partners LP, a Delaware limited partnership (“Regency”),
Regency Finance (together with Regency, the “Original Issuers”), the guarantors
party thereto and the Trustee have heretofore executed and delivered an
indenture, dated as of October 27, 2010 (the “Base Indenture”);
WHEREAS, the following series of Debt Securities have been issued pursuant to
the Base Indenture and are outstanding as of the date of this Supplemental
Indenture: the 6½% Senior Notes due 2021 (the “2021 Notes”) issued under the
Base Indenture, as supplemented by the Third Supplemental Indenture thereto
dated as of May 26, 2011 (the Base Indenture, as so supplemented by the Third
Supplemental Indenture and as further amended, supplemented or otherwise
modified to date solely with respect to the 2021 Notes, the “2021 Notes
Indenture”), and the 5.500% Senior Notes due 2023 (the “2023 Notes” and,
together with the 2021 Notes, the “Notes”) issued under the Base Indenture, as
supplemented by the Fifth Supplemental Indenture thereto dated as of October 2,
2012 (the Base Indenture, as so supplemented by the Fifth Supplemental Indenture
and as further amended, supplemented or otherwise modified to date solely with
respect to the 2023 Notes, the “2023 Notes Indenture”; the 2021 Notes Indenture
and the 2023 Notes Indenture are referred to herein collectively as the
“Indentures” and each individually as an “Indenture”);
WHEREAS, the Notes are the only series of securities outstanding under the
Indentures;
WHEREAS, the Original Issuers’ obligations under the 2021 Notes and the 2023
Notes are guaranteed by the Guarantors;
WHEREAS, Regency has assigned all or substantially all of its properties and
assets (the “Regency Assignment”) to the Successor Entity pursuant to that
certain Assignment Agreement dated as of August 10, 2015 by and among Regency,
Regency Finance, Regency OLP GP LLC, a Delaware limited liability company,
Regency Gas Services, LP, a Delaware limited partnership, and the Successor
Entity;
WHEREAS, Section 10.01(a) of each Indenture provides that Regency may, among
other things, sell, assign, transfer, lease, convey or otherwise dispose of all
or substantially all of the properties or assets of Regency and its
Subsidiaries, taken as a whole, in one or more related transactions, to another
Person if, among other things, the Person to which such sale, assignment,
transfer, lease, conveyance or other disposition of such properties or assets is
made expressly assumes Regency’s obligations under the Notes and each Indenture;

1



--------------------------------------------------------------------------------




WHEREAS, Section 9.01(3) of each Indenture provides that, without the consent of
any Holders, each Indenture may be amended to provide for the assumption of
Regency’s obligations to the Holders of the 2021 Notes and the 2023 Notes, as
applicable, in the case of a sale of all or substantially all of Regency’s
properties or assets;
WHEREAS, Section 14.05(c) of each Indenture provides that at such time as any
Guarantor ceases to guarantee any other Indebtedness of an Issuer or another
Guarantor, such Guarantor will be released and relieved of any obligations under
its Note Guarantee, provided that, if it is also a Domestic Subsidiary, it is no
longer an obligor with respect to any Indebtedness under any Credit Facility;
WHEREAS, the Guarantors no longer guarantee any other Indebtedness of an Issuer
and no Guarantor is an obligor with respect to any Indebtedness under any Credit
Facility;
WHEREAS, the Successor Entity and Regency Finance desire and have requested the
Trustee to join in entering into this Supplemental Indenture for the purpose of
evidencing the assumption by the Successor Entity of Regency’s obligations to
the Holders of the Notes under each of the Indentures;
WHEREAS, the Successor Entity and Regency Finance have delivered to the Trustee
an Officers’ Certificate and an Opinion of Counsel, each stating that (i) the
Regency Assignment complies with all conditions precedent provided in each of
the Indentures, including the provisions of Article 10 in each such Indenture,
(ii) all conditions precedent provided in each of the Indentures relating to the
execution and delivery of this Supplemental Indenture have been complied with
and (iii) all conditions precedent provided for in each of the Indentures
relating to the release of the Parent Guarantor described in Section 2.02 hereof
have been complied with;
WHEREAS, the Successor Entity and Regency Finance have been authorized by Board
Resolutions or equivalent partnership or corporate action to enter into this
Supplemental Indenture;
WHEREAS, pursuant to Section 9.01 of each of the Indentures, the Trustee is
authorized to execute and deliver this Supplemental Indenture; and
WHEREAS, all conditions necessary to authorize the execution and delivery of
this Supplemental Indenture by the Successor Entity and Regency Finance to make
this Supplemental Indenture valid and binding on the Successor Entity and
Regency Finance, as applicable, have been complied with or have been done or
performed.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Successor Entity, Regency Finance and the Trustee mutually
covenant and agree for the equal and ratable benefit of the Holders of the Notes
as follows:

2



--------------------------------------------------------------------------------




ARTICLE ONE
Section 1.01. CAPITALIZED TERMS. Terms used herein and not defined herein shall
have the meanings assigned to them in the applicable Indenture.
ARTICLE TWO
Section 2.01. EFFECTIVENESS OF SUPPLEMENTAL INDENTURE. This Supplemental
Indenture shall become effective as of the date hereof upon its execution by
Successor Entity, Regency Finance and the Trustee.
Section 2.02. ASSUMPTION OF OBLIGATIONS; PARENT GUARANTEE RELEASE. The Successor
Entity hereby expressly assumes the obligations of Regency under each of the
Indentures and the Notes. In connection with the foregoing, the Successor
Entity’s obligations as Parent Guarantor under the Parent Guarantee of the
applicable series of Notes are released in accordance with Section 12.08 of each
Indenture.
Section 2.03. GUARANTOR RELEASE. In accordance with Section 14.05(c) of each
Indenture, each Guarantor of the 2021 Notes and the 2023 Notes is hereby
released and relieved of any obligations under its Note Guarantee under each
Indenture.
Section 2.04. NOTICES. All notices or other communications to the Successor
Entity shall be given as provided in each of the Indentures addressed as
follows:
Energy Transfer Partners, L.P.
3738 Oak Lawn Avenue
Dallas, Texas 75219
Attn: Thomas P. Mason
ARTICLE THREE
Section 3.01. RATIFICATION OF EACH INDENTURE; SUPPLEMENTAL INDENTURE. Each of
the Indentures is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect. Upon
the execution and delivery of this Supplemental Indenture by the Successor
Entity, Regency Finance and the Trustee, this Supplemental Indenture shall form
a part of each of the Indentures for all purposes, and the Successor Entity,
Regency Finance, the Trustee and every Holder of each series of Notes heretofore
or hereafter authenticated and delivered shall be bound hereby. Any and all
references to the 2021 Notes Indenture or the 2023 Notes Indenture, whether
within such indenture or in any notice, certificate or other instrument or
document, shall be deemed to include a reference to this Supplemental Indenture
(whether or not made), unless the context shall require otherwise.
Section 3.02. GOVERNING LAW. THIS SUPPLEMENTAL INDENTURE WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

3



--------------------------------------------------------------------------------




Section 3.03. THE TRUSTEE. The Trustee shall not be responsible in any manner
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals or statements contained herein, all of
which are made by the Successor Entity and Regency Finance, and the Trustee
assumes no responsibility for their correctness.
Section 3.04. SUCCESSORS. All covenants and agreements of the Trustee in this
Supplemental Indenture shall bind its successors and assigns. All covenants and
agreements of the Successor Entity in this Supplemental Indenture shall bind its
successors and assigns.
Section 3.05. COUNTERPARTS. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. The exchange of copies of this
Supplemental Indenture and of signature pages by facsimile or electronic format
(i.e. “pdf” or “tif”) transmission shall constitute effective execution and
delivery of this Supplemental Indenture as to the parties hereto and may be used
in lieu of the original Supplemental Indenture for all purposes. Signatures of
the parties hereto transmitted by facsimile or electronic format (i.e. “pdf” or
“tif”) shall be deemed to be their original signatures for all purposes.
Section 3.06. EFFECT OF HEADINGS. The Section headings herein are for
convenience only and shall not affect the construction hereof.
Section 3.07. SEVERABILITY. If any provision in this Supplemental Indenture
shall be invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions of this Supplemental Indenture or any
of the Indentures shall not in any way be affected or impaired thereby. This
Supplemental Indenture is subject to the provisions of the Trust Indenture Act
that are required to be part of each of the Indentures and shall, to the extent
applicable, be governed by such provisions. If any provision of this
Supplemental Indenture limits, qualifies or conflicts with another provision
hereof which is required to be included herein by any provisions of the Trust
Indenture Act, such required provision shall control.
[Signature Pages Follow]

4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Supplemental
Indenture to be duly executed as of the date first above written.


SUCCESSOR ENTITY:
ENERGY TRANSFER PARTNERS, L.P.
By: Energy Transfer Partners GP, L.P., its general partner

By: Energy Transfer Partners, L.L.C., its general partner
By:
/s/ Thomas E. Long            
Name: Thomas E. Long

Title: Chief Financial Officer




REGENCY FINANCE:
REGENCY ENERGY FINANCE CORP.
By:
/s/ Thomas E. Long            
Name: Thomas E. Long

Title: Chief Financial Officer
TRUSTEE:
U.S. BANK NATIONAL ASSOCIATION, as Trustee
By:
/s/ Mauri J. Cowen            
Name: Mauri J. Cowen
Title: Vice President




5

